              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JULIO CESAR ORTEGA                         :    Civil No. 4:20-CV-00332
CAMPOVERDE,                                :
                                           :
             Petitioner,                   :
                                           :
             v.                            :
                                           :
CLAIR DOLL, et al.,                        :
                                           :
             Respondents.                  :     Judge Jennifer P. Wilson
                                 MEMORANDUM
      This is a habeas corpus case brought under 28 U.S.C. § 2241 by an

immigration detainee. Petitioner Julio Cesar Ortega Campoverde (“Campoverde”)

is detained in York County Prison in York, Pennsylvania pursuant to 8 U.S.C. §

1226(a). Campoverde asserts that his detention violates § 1226(a) and the United

States Constitution because the immigration judge who heard his case did not

consider his ability to pay bail in setting a $10,000 bond for his release, and

because the government did not bear the burden of proof during his bond hearing.

Campoverde requests that the court order his immediate release from detention or

remand the matter for an additional bond hearing at which the government would

bear the burden of proof and the immigration judge would be required to consider

his ability to pay. For the reasons that follow, the court concludes that it lacks

subject matter jurisdiction over Campoverde’s ability to pay claim. The court

additionally concludes that the petitioner bears the burden of proof during bond


                                           1
hearings under § 1226(a), and that such an allocation of the burden of proof does

not violate the Constitution. Accordingly, Campoverde’s petition for writ of

habeas corpus is denied.

                               FACTUAL BACKGROUND

       Campoverde is a citizen of Ecuador who entered the United States in 1998.

(Doc. 1 at 5; Doc. 19 at 11.) After entering the country, Campoverde lived in New

Jersey for a time before marrying a United States citizen and moving to Allentown,

Pennsylvania. (Doc. 1 at 6.)

       In July 2018, Campoverde was arrested in Allentown and charged with

simple assault, harassment, and disorderly conduct. (Doc. 1 at 8; Doc. 19 at 11.)

Campoverde pleaded guilty to one count of simple assault and was sentenced to

one year of probation. (Id.) While on probation, Campoverde was arrested by an

officer from Immigration and Customs Enforcement (“ICE”). (Id.) ICE

subsequently served Campoverde with a notice to appear charging him as

removable from the United States on August 9, 2018. (Doc. 19-1 at 7–8.) ICE

then determined on the same day that Campoverde would remain detained. (Id. at

10.)

       On September 27, 2018, Campoverde had a bond hearing before an

immigration judge. The immigration judge determined that Campoverde was

subject to mandatory detention under 8 U.S.C. § 1226(c) because his conviction for


                                         2
simple assault constituted a crime of moral turpitude. (Doc. 1 at 9; Doc. 19 at 12.)

The immigration judge then ordered Campoverde’s removal from the country on

November 13, 2018. (Id.) Campoverde appealed this ruling to the Board of

Immigration Appeals (“BIA”). (Id.)

      In February 2019, Campoverde sought collateral relief from his criminal

conviction under Pennsylvania’s Post-Conviction Relief Act (“PCRA”), asserting

that he had been unaware of the immigration consequences of his simple assault

conviction at the time of his guilty plea. (Doc. 1 at 9.) While the PCRA

proceedings were ongoing, the BIA concluded that the immigration judge had

erred in classifying Campoverde’s simple assault conviction as a crime of moral

turpitude and remanded the case back to the immigration judge. (Doc. 1 at 10;

Doc. 19 at 12.) The government requested reconsideration of the BIA’s decision,

arguing that the board had applied the wrong standard of review. (Id.)

      On May 14, 2019, the Lehigh County Court of Common Pleas granted

Campoverde’s PCRA petition and vacated his simple assault conviction. (Doc. 1

at 10; Doc. 19 at 13 n.3.) Campoverde then resolved the charges from his 2018

arrest by pleading guilty to two summary counts of disorderly conduct and two

summary offenses of harassment. (Doc. 1 at 10.) He was again sentenced to

probation. (Id.) After receiving PCRA relief, Campoverde filed an application for

cancellation of removal. (Doc. 1 at 10; Doc. 19 at 13.)


                                          3
       As of October, 2019, Campoverde was represented in the immigration

proceeding by a pro bono attorney from a non-profit organization in Philadelphia.1

On October 16, 2019, Campoverde’s pro bono counsel filed a renewed motion for

custody redetermination hearing. (Doc. 25 at 2; Doc. 25-1 at 1-7.) Among various

arguments raised in the motion, Campoverde’s counsel asserted that Campoverde

and his family are in “dire financial straights [sic]” and they have an “almost

complete lack of funds.” (Doc. 25-1 at 6.) Campoverde’s counsel submitted

multiple exhibits in support of the motion, several of which related to financial

concerns. (Doc. 25-1.) For this reason, the motion requested that Campoverde be

released on his own recognizance “as a bond may prove impossible to pay due to

his detainment and the dire financial circumstances.” (Doc. 25-1 at 6.)

       On November 5, 2019, Campoverde received a bond hearing before an

immigration judge under 8 U.S.C. § 1226(a). 2 (Doc. 1 at 11; Doc. 19 at 14).

Campoverde was represented at the hearing by his pro bono counsel. The

immigration judge required Campoverde to carry the burden of proof during the

bond hearing. (Doc. 1 at 11.) In presenting Campoverde’s case, Campoverde’s

counsel introduced updated documentary evidence of his family’s “dire financial



1
 Campoverde is represented by different attorneys in the instant habeas corpus case.
2
 Campoverde’s legal status changed from detention under § 1226(c) to detention under
§ 1226(a) both because of the BIA’s decision that Campoverde’s simple assault conviction did
not constitute a crime of moral turpitude and because his conviction for simple assault was
vacated when he was granted PCRA relief.
                                              4
straits.” (Doc. 19-1 at 48.) Campoverde and his wife then testified about the

incident that led to his 2018 arrest. (Id. at 50–62, 65–67, 69–73.) At the

conclusion of this testimony, the immigration judge asked Campoverde’s counsel

if he wished to present anything further on Campoverde’s behalf, and

Campoverde’s counsel stated that he had nothing further. (Id. at 75.)

      The immigration judge determined that a bond was appropriate and set the

bond at $10,000. (Doc. 1 at 12; Doc. 19 at 14.) In making the bond determination,

the immigration judge provided the following reasoning:

      Considering everything before me, I am concerned, obviously, with the
      nature of the offense that led to the conviction, but I do acknowledge
      the conviction was dropped from the simple assault and a guilty plea
      was vacated, and he was convicted of harassment and the disorderly
      conduct. The wife is here to testify. It’s really unclear what happened
      that day, but he was convicted of the disorderly conduct and the
      summary [offenses.] . . . But I also acknowledge the equities that he’s
      now seeking the relief before the Court, so I am going to set a bond.
      It’ll be in the amount of $10,000. I’ll reserve appeal for both parties.

(Doc. 19-1 at 76.) After setting the bond amount, the immigration judge again

asked Campoverde’s counsel if he had anything else he wished to say, at which

point Campoverde’s counsel began to make an argument based on Campoverde’s

ability to pay the bond. (Id. at 76–77.) The immigration judge then interrupted

Campoverde’s counsel, stating, “And that’s going to be the Court’s decision, Mr.

Muñoz.” (Id. at 77.)




                                          5
       The Immigration Judge reserved the right to appeal for Campoverde and the

agency. (Doc. 19-1 at Ex. 9 and Ex. 10.) However, Campoverde did not file an

appeal to the BIA. (Transcript of Oral Argument at 22.) 3

       Following the bond hearing, the BIA denied the government’s motion for

reconsideration of its earlier order as moot on December 23, 2019. (Doc. 1 at 11

n.2; Doc. 19 at 13.) The government then scheduled a hearing on Campoverde’s

application for cancellation of removal. (Doc. 1 at 11; Doc. 19 at 13–14.) That

hearing is currently scheduled to proceed on April 8, 2020. (Id.)

                                    PROCEDURAL HISTORY

       Campoverde filed the petition for writ of habeas corpus that initiated this

case on February 24, 2020. (Doc. 1.) The next day, Campoverde filed a motion

for temporary restraining order and/or preliminary injunction, a brief in support of

his motion, and a brief in support of his petition. (Docs. 2–3, 8.) The court

immediately scheduled a hearing on the motion for February 28, 2020. (Doc. 7.)

       In advance of the scheduled hearing, the court conducted a telephonic status

conference with the parties on February 27, 2020. Based on agreements reached

during the conference, the court rescheduled the hearing for March 10, 2020,

consolidated the petition and motion for purposes of the court’s resolution, and set


3
  At the court’s request, the assigned court reporter provided an unofficial transcript of the oral
argument that occurred on March 10, 2020. All citations to the transcript in this opinion are to
the unofficial version.
                                                  6
an expedited briefing schedule. (Doc. 17.) Respondents filed a brief in opposition

on March 3, 2020, and Campoverde filed a reply brief on March 5, 2020. (Docs.

19, 22.) Oral argument on the petition and motion occurred on March 10, 2020.

Following oral argument, the court ordered the parties to file supplemental briefs

on the issue of whether Campoverde has standing to argue that an immigration

judge must consider a detainee’s ability to pay during a bond hearing. (Doc. 27.)

The parties filed the court-ordered briefs on March 12, 2020. (Docs. 29–30.)

               STATUTORY BASIS FOR CAMPOVERDE’S DETENTION

      Campoverde is detained under 8 U.S.C. § 1226(a), which allows the

government to detain an alien “pending a decision on whether the alien is to be

removed from the United States.” Under § 1226(a) and its implementing

regulations, the initial determination of whether to detain an alien pending a

removal decision is made by an ICE officer. 8 C.F.R. § 236.1(c)(8). The alien

may then seek review of the initial custody determination by an immigration judge.

Id. § 236.1(d)(1). Such a proceeding is commonly referred to as a “bond hearing.”

      Section 1226(a) allows the government to release an alien either on “bond of

at least $1,500 with security approved by, and containing conditions prescribed by,

the Attorney General” or “conditional parole.” Id. § 1226(a)(1)–(2). In a bond

hearing under § 1226(a), the alien has the burden to prove “that he or she merits

release on bond.” In re Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006).


                                          7
      In determining whether an alien should be released from detention, an

immigration judge “has broad discretion in deciding the factors he or she may

consider.” Id. Although an immigration judge is not precluded from considering

an alien’s ability to pay, several decisions from the BIA have held that immigration

judges are not required to consider ability to pay. See, e.g., In re Balbuena Rivera,

2010 WL 691275, at *1 (BIA Feb. 16, 2010); In re Castillo-Cajura, 2009 WL

3063742, at *1 (BIA Sept. 10, 2009); In re Sandoval-Gomez, 2008 WL 5477710,

at *1 (BIA Dec. 15, 2008).

                               STANDARD OF REVIEW

      A United States district court may issue a writ of habeas corpus when a

petitioner “is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(c)(3). In determining whether habeas corpus

relief is appropriate in the immigration context, the court’s review is limited “to

questions of constitutional and statutory law.” Bakhtriger v. Elwood, 360 F.3d

414, 424 (3d Cir. 2004), superseded by statute on other grounds, REAL ID Act of

2005, Pub. L. No. 109-13, 119 Stat. 231 (2005). The court may not examine “the

exercise of discretion or weight of the evidence in the underlying removal

proceedings.” Id.




                                           8
   THE COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION TO DECIDE
                CAMPOVERDE’S ABILITY TO PAY CLAIM

      Before considering the merits of Campoverde’s petition, the court must

address Respondents’ argument that the court does not have subject matter

jurisdiction to decide this case. (See Doc. 19 at 25–32.) Respondents argue that

two provisions of the Immigration and Nationality Act (“INA”)—8 U.S.C. §§

1226(e) and 1252(a)(2)(B)(ii)—bar this court from exercising subject matter

jurisdiction. (Id.)

      Under 8 U.S.C. § 1226(e), the court may not review the government’s

“discretionary judgment” regarding the application of § 1226. “No court may set

aside any action or decision by the Attorney General under this section regarding

the detention or release of any alien or the grant, revocation, or denial of bond or

parole.” Id. Although § 1226(e) bars the court’s review of an immigration judge’s

discretionary judgment, the statute does not bar review when a petitioner

challenges the INA’s “statutory framework” or contests the constitutionality of the

statute. Jennings v. Rodriguez, __ U.S. __, 138 S. Ct. 830, 841 (2018).

      Section 1252(a)(2)(B)(ii) similarly bars courts from reviewing decisions that

are committed to agency discretion under the INA. Like § 1226(e), however, the

jurisdictional bar under § 1252(a)(2)(B)(ii) does not apply where a petition raises

purely legal questions that do not implicate agency discretion. Robinson v.



                                          9
Napolitano, 554 F.3d 358, 360 (3d Cir. 2009) (citing Pinho v. Gonzales, 432 F.3d

193, 204 (3d Cir. 2005)).

      As a threshold matter, the court must address whether it has subject matter

jurisdiction to consider Campoverde’s ability to pay argument under the

jurisdictional bars of § 1226(e) and § 1252(a)(2)(B)(ii). Although Campoverde

couches his argument as a constitutional challenge to the statutory framework of

§ 1226(a), Respondents contend that Campoverde’s ability to pay argument is “a

veiled attempt to challenge the ‘discretionary judgment’ by the Attorney General

or a ‘decision’ that the Attorney General has made regarding his detention or

release . . .” (Doc. 19 at 25.) This debate over how the issue is framed was

addressed in the parties’ briefs and at oral argument.

      Campoverde’s counsel asserted during oral argument that the jurisdictional

bars of § 1226(e) and § 1252(a)(2) do not bar jurisdiction in this case. In making

this argument, counsel characterized the interplay between the jurisdictional issue

and the merits of this case as a “chicken and egg” problem. (Transcript of Oral

Argument at 2:7, 3:6–7.) Counsel acknowledged that challenges to the exercise of

an immigration judge’s discretion are barred by § 1226(e) and § 1252(a)(2), but

argued that as long as such challenges are properly reframed as constitutional

arguments, they may proceed. (See id. at 30–31 (“[I]f somebody says I got

$15,000 bail, that’s just too high . . . that is a challenge to a discretionary decision.


                                           10
You can make that exact same challenge though . . . in a way that does give the

court jurisdiction by making a constitutional challenge to the entire framework.”);

id. at 75 (“[I]f Mr. Campoverde had filed a habeas [petition] and said some of the

things that we were talking about what happened at that hearing, the judge didn’t

really consider properly my family history in deciding I have $10,000 bail and it

was arbitrary and unfair, etc., this court wouldn’t have jurisdiction. It has to be

framed as a constitutional question.”).

      Although it may be true that many challenges to an immigration judge’s

discretion may be reframed as constitutional claims, that premise implies that the

converse is also true: arguments that are framed as constitutional claims may be

reframed as challenges to an immigration judge’s discretion. Ultimately, the

court’s task is to determine whether an argument—in substance—presents a

constitutional challenge or merely challenges the exercise of an immigration

judge’s discretion, regardless of how such an argument is framed by counsel.

      Campoverde’s argument is framed as a constitutional and statutory claim

that an immigration judge must consider a detainee’s ability to pay in setting bond,

but the facts of the case show that his ability to pay actually was considered during

his bond hearing.

      Counsel for Campoverde and Respondents provided additional background

relevant to the jurisdictional question during oral argument on March 10, 2020.


                                          11
During the oral argument, the parties agreed that Campoverde’s motion for custody

redetermination and supporting exhibits were submitted to the court prior to the

bond hearing. 4 (Transcript of Oral Argument at 33–34.) In that motion,

Campoverde asserted that his wife “ha[d] been supporting the family without any

income from [Campoverde] for over a year,” that she was in “dire financial

straights [sic],” and that she owed “thousands of dollars in utility bills.”

(Petitioner’s Exhibit F., Doc. 25-1 at 6.) The motion further stated that

Campoverde “ha[d] no funds,” and that he and his wife together had an “almost

complete lack of funds.” (Id.) Given those financial circumstances, Campoverde

requested that the immigration judge “release him on his own recognizance as a

bond may prove impossible to pay due to his detainment and the dire financial

circumstances.” (Id.)

       Campoverde attached numerous exhibits to his motion for custody

redetermination before the immigration judge, several of which provided

additional information on Campoverde’s ability to pay a bond. First, Campoverde

attached a copy of his application for cancellation of removal, which stated that

since 2015 he had been earning $300 a week as a self-employed construction

worker. (Id. at 100.) The application further stated that he and his wife received



4
  The motion and supporting exhibits that were filed before the immigration judge are docketed
at Petitioner’s Exhibit F at Doc. 25-1 on CM-ECF.
                                              12
assistance through the Supplemental Nutritional Assistance Program (“SNAP”),

cash assistance, and medical assistance. (Id. at 101.) Second, Campoverde

attached a declaration from his wife, who stated that the family so lacked funds

that they were “almost homeless,” and that their church had to help them buy

school uniforms for their children. (Id. at 134.) Campoverde’s wife further stated

that without his income, she had fallen behind on her electricity bill, and that the

SSI and welfare benefits she received were her only sources of income without

Campoverde’s income. (Id. at 135.) Third, Campoverde provided copies of

overdue electric bills that showed outstanding account balances of $6,901.97 in

January 2019 and $8,944.96 in May 2019. (Id. at 138–39.) Fourth, Campoverde

provided copies of bank statements showing account balances of zero dollars or

less in April and May of 2019. (Id. at 140–46.)

      In addition to the fact that he submitted the motion for custody

redetermination and supporting exhibits prior to his bond hearing, the parties also

agreed that Campoverde was allowed to present updated exhibits during the bond

hearing regarding his ability to pay. (Transcript of Oral Argument at 35:4–16.)

The parties further agreed that Campoverde had presented an argument regarding

his ability to pay through the filing of his motion for custody redetermination. (Id.

at 36–37, 42.) While Campoverde’s counsel noted that the immigration judge cut

off Campoverde’s argument regarding ability to pay during the hearing, counsel


                                          13
also acknowledged that the evidence submitted in conjunction with the motion for

custody redetermination “speaks for itself in terms of . . . the amounts due, the

utilities, and also the SSI benefits for three of the children, which is a means based

benefit, government benefit, and therefore ability to pay is considered in giving

that benefit . . . [which] goes to our client’s . . . financial struggles.” (Id. at 36–37.)

       After receiving that evidence and hearing testimony from Campoverde and

his wife, the immigration judge stated that she had “consider[ed] everything before

her” as well as “the equities,” and then determined that a bond of $10,000 was

appropriate. (Id. at 76.) Although the immigration judge did not expressly

reference Campoverde’s ability to pay when rendering her decision, she also did

not specifically reference any factor except the nature of the offense. (Doc. 19-1 at

76.) The immigration judge did not state that she was refusing to consider ability

to pay—or any other factor—in granting Campoverde’s request for

reconsideration of detention. Rather, the immigration judge considered the

evidence and then exercised her discretion in favor of granting Campoverde’s

motion—over the Government’s opposition—and setting a bond.

       Despite the fact that Campoverde presented evidence and argument

regarding his ability to pay prior to the bond hearing and submitted updated

evidence on that issue during the bond hearing, Campoverde’s counsel asserted

during oral argument that the immigration judge setting the bond in an amount


                                            14
Campoverde could not pay was evidence that the immigration judge had not

considered his ability to pay. (Id. at 45–48.) Campoverde’s counsel additionally

argued it is irrelevant whether evidence and argument on Campoverde’s ability to

pay was before the immigration judge during the hearing, because his challenge is

to the statutory framework and constitutionality of § 1226(c). (Id.) 5

       Given the record of the bond hearing before the immigration judge and the

additional background provided by counsel during oral argument, the court

concludes that the immigration judge considered Campoverde’s ability to pay

during the bond hearing. Thus, although Campoverde’s ability to pay argument is

framed as a challenge to the statutory framework of § 1226(a) and a constitutional

challenge, a writ of habeas corpus in this case would invariably amount to a

finding that the immigration judge had not given adequate consideration to his

ability to pay. Under § 1226(e) and § 1252(a)(2)(B)(ii), the court is barred from

making such a finding. The jurisdictional bars of § 1226(e) and § 1252(a)(2)(B)(ii)

allow the court to determine whether an immigration judge is required to consider



5
  At the court’s direction, the parties during oral argument also addressed the line of procedural
due process cases that began with Mathews v. Eldridge, 424 U.S. 319 (1976), and includes, most
relevantly, Abdulai v. Ashcroft, 239 F.3d 542 (2001), and Quinteros v. Warden Pike Cty. Corr.
Facility, 784 F. App’x 75 (2019). Campoverde’s counsel clarified that while such cases provide
procedural due process protections that must be present during immigration bond hearings, they
do not form the basis of Campoverde’s claims, which are substantive due process claims
grounded in Zadvydas v. Davis, 533 U.S. 678 (2001), and Bearden v. Georgia, 461 U.S. 660
(1983). (Transcript of Oral Argument at 3–5.) Thus, because Mathews and its progeny are not
the basis for Campoverde’s claims, the court will disregard that line of cases.
                                                15
a detainee’s ability to pay in a case where an immigration judge declined to

consider that factor, but they do not allow the court to determine whether an

immigration judge has given adequate consideration to that factor in a case where

the immigration judge actually did consider the detainee’s ability to pay, because

that involves a review of the immigration judge’s exercise of discretion. Cf.

Hernandez T. v. Warden, Essex Cty. Jail, No. 19-CV-12584, 2020 WL 634235, at

*3 (D.N.J. Feb. 11, 2020) (finding that subject matter jurisdiction was barred by §

1226(e) despite petitioner raising constitutional claim because the petitioner “has

already received the very benefit he seeks” and the court “has no authority to

second-guess the bond decisions of an immigration judge”); Junior R. v. Sessions,

No. 18-CV-12054, 2019 WL 4597569, at *4 (D.N.J. Sept. 23, 2019) (finding that

court lacked jurisdiction under § 1226(e) where petitioner had already been given

the constitutional relief he sought).

      Any relief that the court would grant Campoverde would amount to a

determination that the immigration judge had not given adequate consideration to

his ability to pay. Thus, although Campoverde’s counsel explained the

jurisdictional issue as a “chicken and egg” problem, the more apt avian metaphor

for this case is that if it looks like a duck, swims like a duck, and quacks like a

duck, then you should probably conclude that it’s a duck. Here, the facts of the

case show that Campoverde’s claim is a challenge to the immigration judge’s


                                           16
discretionary judgment regarding bond; framing the argument as a constitutional

challenge cannot change that reality. Accordingly, the court is barred from

exercising subject matter jurisdiction over Campoverde’s ability to pay argument

under § 1226(e) and § 1252(a)(2)(B)(ii). See, e.g., Quinteros, 784 F. App’x at 78–

79 (denying petition for lack of jurisdiction to the extent the petition sought review

of the exercise of discretion because such jurisdiction was barred under § 1226(e)).

      Although the court lacks subject matter jurisdiction to consider

Campoverde’s ability to pay argument, it does not lack subject matter jurisdiction

to consider his argument regarding the burden of proof. Unlike his ability to pay

argument, Campoverde’s argument that the government must bear the burden of

proof during a § 1226(a) bond hearing presents a purely statutory and

constitutional question that is not barred by § 1226(e) or § 1252(a)(2)(B)(ii), and

the merits of this issue are discussed below.

   CAMPOVERDE DOES NOT HAVE STANDING FOR HIS ABILITY TO PAY CLAIM

      In addition to the court lacking subject matter jurisdiction under the

jurisdictional bars of § 1226(e) and § 1252(a)(2)(B)(ii), the court also declines to

reach the merits on the ability to pay claim because Campoverde does not have

standing to argue that an immigration judge is required to consider a detainee’s

ability to pay.




                                          17
      Because Article III of the United States Constitution only allows federal

courts to decide cases and controversies, a petitioner must have standing to bring a

claim in federal court. Dep’t of Comm. v. New York, __ U.S. __, 139 S. Ct. 2551,

2565 (2019). Federal courts are required to raise issues of standing sue sponte if

such issues are present. Addiction Specialists, Inc. v. Twp. of Hampton, 411 F.3d

399, 405 (3d Cir. 2005) (citing Steele v. Blackman, 236 F.3d 130, 134 n.4 (3d Cir.

2001)).

      To establish standing, a petitioner must show that he has “(1) a concrete and

particularized injury, that (2) is fairly traceable to the challenged conduct, and (3)

is likely to be redressed by a favorable decision.” Virginia House of Delegates v.

Bethune-Hill, __ U.S. __, 139 S. Ct. 1945, 1950 (2019) (citing Hollingsworth v.

Perry, 570 U.S. 693, 704 (2013)). An injury is concrete and particularized if it

“affects the [petitioner] in a personal and individual way.” Gill v. Whitford, __

U.S. __, 138 S. Ct. 1916, 1929 (2018) (quoting Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992)). The petitioner’s injury “must be ‘de facto’; that is, it must

actually exist.” Spokeo, Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540, 1548 (2016).

      A federal court may not grant a writ of habeas corpus if a petitioner lacks

standing. In re Zettlemoyer, 53 F.3d 24, 26 (3d Cir. 1995) (citing Demosthenes v.

Baal, 495 U.S. 731, 737 (1990)). Additionally, for a petitioner to have standing to

assert a violation of his constitutional rights, the petitioner “must allege a personal


                                           18
loss and seek to vindicate a deprivation of his own constitutional rights.” Weaver

v. Wilcox, 650 F.2d 22, 27 (3d Cir. 1981) (citing Singleton v. Wulff, 428 U.S. 106

(1976)). “A party has standing to challenge the constitutionality of a statute only

insofar as it has an adverse impact on his own rights. As a general rule, if there is

no constitutional defect in the application of the statute to a litigant, he does not

have standing to argue that it would be unconstitutional if applied to third parties in

hypothetical situations.” Cty. Ct. of Ulster Cty., N.Y. v. Allen, 442 U.S. 140, 155

(1979) (citing Broadrick v. Oklahoma, 413 U.S. 601, 610 (1973)).

      The court raised the issue of standing sua sponte during oral argument on

March 10, 2020. (Transcript of Oral Argument at 50.) Specifically, the court

asked whether Campoverde would have standing to bring the petition if the

immigration judge had considered evidence regarding Campoverde’s ability to

pay. (Id. at 50:16–23.) Campoverde’s counsel argued that the court would have

standing in such a situation because Campoverde’s claim challenges the standard

by which immigration judges consider a detainee’s ability to pay. (Id. at 50–51.)

Counsel acknowledged that the immigration judge probably did consider ability to

pay during the hearing, id. at 51:8–10, but argued that Campoverde nevertheless

has standing because his claim challenges the legal standard underpinning the bond

hearing. (Id. at 50–51.) “Whether or not the judge may have done the right thing

is I think immaterial,” counsel argued, “because the judge is operating under an


                                           19
unconstitutional standard.” (Id. at 52.) The court pressed counsel on this

argument, asking whether Campoverde would have standing in the hypothetical

situation where the immigration judge had set bond at the statutory minimum of

$1,500, the factual background indicated Campoverde could not pay such an

amount, and the immigration judge specifically stated that she had considered his

limited ability to pay in setting bond at the statutory minimum. (Id. at 52–53.)

Counsel conceded that the hypothetical presented a “tougher challenge,” but

nonetheless argued that Campoverde would retain standing to bring his petition in

that hypothetical situation. (Id. at 53–54.) The court then asked counsel what

Campoverde’s injury was if the immigration judge had considered Campoverde’s

ability to pay. (Id. at 57–58.) Counsel argued that Campoverde’s injury was that

he had been given an unaffordable bond. (Id. at 58:2.)

      Following the oral argument, the court ordered supplemental briefing on the

issue of standing. (Doc. 27.) Specifically, the court required the parties to address

the following question: “If the court concludes that the immigration

judge considered Petitioner’s ability to pay, does Petitioner have standing to

challenge the statute at issue?” (Id. at 1.)

      Campoverde’s supplemental brief begins by attacking the premise of the

question, arguing that a finding that the immigration judge considered his ability to

pay would be an error for several reasons. (Doc. 29 at 1–3.) First, Campoverde


                                           20
relies on Pitt News v. Fisher, 215 F.3d 354, 360 (3d Cir. 2000) for the argument

that a ruling on the merits must be separate and apart from a determination of

whether he has standing to sue. (Id. at 1.) Second, Campoverde argues the court

should not find that the immigration judge considered ability to pay because such a

finding must be based on the actual record before the immigration judge under

Marshall v. Lansing, 839 F.2d 933, 943–44 (3d Cir. 1987), and the record here

does not sufficiently show that the immigration judge considered that factor. (Id.

at 2.) Third, Campoverde argues that a finding that the immigration considered

ability to pay “is inconsistent with prevailing case law, which requires a judge to

affirmatively make findings on the record regarding ability to pay,” because such

an affirmative finding was not made in this case. (Id.)

      Campoverde further argues that he has standing “[e]ven if there is a finding

that the IJ considered ability to pay.” (Id. at 3.) Specifically, he argues he has

suffered a “procedural injury” because the immigration judge “did not state, either

verbally or in writing, whether non-monetary conditions of release were sufficient

at achieving the government’s goal that Petitioner appear at future hearings.” (Id.)

      Respondents argue that the question of standing hinges on whether the

immigration judge considered Campoverde’s ability to pay. (Doc. 30 at 2.)

Respondents concede that Campoverde would have standing if the immigration




                                          21
judge did not consider his ability to pay, but argue that Campoverde would not

have standing if the immigration judge had considered his ability to pay. (Id.)

      Here, the court concludes that Campoverde does not have standing to assert

that an immigration judge is required to consider a detainee’s ability to pay

because he has not suffered a concrete and particularized injury. As detailed

above, the transcript of proceedings before the immigration judge and further

background provided by counsel during oral argument lead the court to conclude

that the immigration judge considered Campoverde’s ability to pay in setting bond

at $10,000. While Campoverde’s counsel argues that the amount of the bond by

itself constitutes a sufficient injury to establish standing, such a position leads to

the conclusion that any detainee could challenge the policy at issue—regardless of

whether or how extensively the immigration judge considered the detainee’s ability

to pay—so long as a bond was ultimately imposed. (See id. at 52–53 (arguing that

Campoverde would have standing even in hypothetical situation where bond was

set at the statutory minimum and was based on express findings regarding ability to

pay).) But such a “generally available grievance” is insufficient to establish

standing where the petitioner does not have a personal stake in the outcome of the

case. Gill, 138 S. Ct. at 1923 (quoting Lance v. Coffman, 549 U.S. 437, 439

(2007)). That is precisely the situation here: Campoverde’s ability to pay a bond

was considered during his bond hearing, so an argument that the immigration judge


                                           22
is required to consider ability to pay would not affect his personal rights.

Accordingly, because Campoverde’s constitutional claim does not “seek to

vindicate a deprivation of his own constitutional rights,” Weaver, 650 F.2d at 27,

the court concludes that Campoverde has not suffered a concrete and particularized

injury and does not have standing to bring his ability to pay argument. See

Virginia House of Delegates, 139 S. Ct. at 1950.

      None of Campoverde’s arguments alter this court’s conclusion that he does

not have standing. The court addresses each of those arguments in turn.

Campoverde’s argument that the merits of the case must be separated from a

determination of whether he has standing is unavailing because it is based on Pitt

News, 215 F.3d at 354, which is distinguishable on its facts. The court in Pitt

News considered whether a plaintiff had standing at the pleading stage of litigation

when the plaintiff had filed a motion for preliminary injunction. Id. at 360. The

court in Pitt News cautioned that “determination of the likelihood of success on the

merits of the case is a separate inquiry from the threshold issue of Article III

standing” and held that, at the pleading stage, “a plaintiff must only allege that

they have suffered sufficient injury to comply with Article III’s ‘case or

controversy’ requirement.” Id. To maintain a suit in federal court, however, a

petitioner “must have standing at all stages of the litigation, and they bear the

burden of proving it ‘with the manner and degree of evidence required at the


                                          23
successive stages of the litigation.’” Pub. Interest Research Grp. of N.J., Inc. v.

Magnesium Elektron, Inc., 123 F.3d 111, 117 (3d Cir. 1997) (first citing Nat’l Org.

for Women, Inc. v. Scheidler, 510 U.S. 249 (1994); then quoting Lujan, 504 U.S. at

561). The present case is therefore distinguishable from Pitt News because

resolution of Campoverde’s habeas corpus petition and his motion for preliminary

injunction have been consolidated under Federal Rule of Civil Procedure 65(a)(2).

(Doc. 17 at 2.) Campoverde must establish his standing “with the manner and

degree of evidence” necessary to establish his right to habeas corpus relief, and the

court finds that he has not made such a showing regarding standing.

      Marshall v. Lansing, which forms the basis of Campoverde’s second

argument, is similarly distinguishable. In Marshall, the Third Circuit considered a

determination by the United States Parole Commission that a petitioner’s offense

involved more than one kilogram and less than five kilograms of cocaine, which

subjected him to a harsher offense severity rating than he would have otherwise

received. 839 F.2d at 936. The commission’s decision was based on a chain of

inferential reasoning that was never explained by the commission. Id. at 937. The

court noted that in reviewing an administrative agency’s decision, “[a] court must

review the agency’s actual on-the-record reasoning process,” which requires “a

formal statement of reasons from the agency . . . not a post hoc rationalization or

agency counsel’s in-court reasoning.” Id. at 943–44 (citing Motor Vehicle Mfrs.


                                          24
Ass’n of U.S. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50 (1983)). The court

clarified, however, that such a finding is not necessary where the agency’s

reasoning is “readily apparent” from the record. Id. at 944; accord Furnari v.

Warden, Allenwood Fed. Corr. Inst., 218 F.3d 250, 257 (3d Cir. 2000).

       Here, evidence regarding Campoverde’s ability to pay was presented to the

immigration judge both before and during the bond hearing and Campoverde

presented argument on that factor through the filing of his motion for custody

redetermination. (Transcript of Oral Argument at 33–37.) Although the

immigration judge interrupted Campoverde’s counsel before he could provide

additional argument, Campoverde’s counsel acknowledged during oral argument in

this case that the evidence that was submitted “speaks for itself.” (Id. at 36.) The

present case is therefore distinguishable from Marshall because the immigration

judge’s reasoning is “readily apparent” from the record. Marshall, 839 F.2d at

944.

       The third argument in Campoverde’s supplemental brief does not change the

court’s conclusion because it is based on a comparison of Campoverde’s bond

hearing to bond hearings in the criminal context. (See Doc. 29 at 2–3.) That

premise is flawed because detainees in criminal bond hearings do not bear the

burden of proof but, as discussed in more detail below, detainees in § 1226(a) bond




                                         25
hearings do bear the burden of proof. See Borbot v. Warden Hudson Cty. Corr.

Facility, 906 F.3d 274, 279 (3d Cir. 2018).

      Finally, Campoverde’s argument that he has suffered an injury from the

immigration judge’s failure to make an explicit finding regarding nonmonetary

conditions of release is unavailing. (See Doc. 29 at 3.) As previously noted,

Campoverde’s due process argument is based on a substantive due process theory

under Zadvydas and Bearden. (See supra note 5.) Bearden requires the

government to consider “alternative means for effectuating” the government’s

purpose before imposing a bond. Bearden, 461 U.S. at 667. As Campoverde has

previously acknowledged, however, an immigration judge adequately considers

alternative means for effectuating the government’s purpose when she “simply

consider[s] the individual’s financial circumstances and set[s] the bond at an

affordable amount reasonably calculated to obtain his future appearance.” (Doc. 8

at 21.) Here, the court has already concluded that the immigration judge

considered Campoverde’s ability to pay in imposing a $10,000 bond, so the

immigration judge’s failure to make an explicit finding as to that factor does not

establish a concrete and particularized injury to Campoverde’s due process rights.

      Campoverde’s reliance on Rivera v. Holder, 307 F.R.D. 539, 545–46, 548

(W.D. Wa. 2015) is also misplaced. In that case, the plaintiff challenged a policy

used by immigration judges in Seattle and Tacoma to “uniformly deny all requests


                                         26
for ‘conditional parole’ under 8 U.S.C. § 1226(a) on the ground that the statutory

provision restricts IJs to permitting aliens’ release on a minimum $1,500 bond.”

Id. at 543. Unlike Rivera, there is no allegation that the immigration judge in this

case refused to consider alternative conditions for Campoverde’s release, nor is

there any support in the record for such a theory. In addition, the present case is

distinguishable from Rivera because Campoverde’s counsel never requested

alternative conditions of release either before or during the bond hearing. (See

generally Doc. 19-1, Doc. 25-1.) Therefore, because Campoverde has not

established a concrete and particularized injury to his constitutional rights and none

of his arguments alter that conclusion, the court concludes that he does not have

standing for his ability to pay argument.

      Although the court concludes that Campoverde does not have standing to

raise his ability to pay argument, such standing concerns are not present with

regard to Campoverde’s burden of proof argument. Because Campoverde was

required to bear the burden of proof during the bond hearing, there is no question

that he has suffered an injury to his constitutional rights and therefore that he has

standing to argue that the government must bear the burden of proof during §

1226(a) bond hearings.




                                            27
    CAMPOVERDE DID NOT NEED TO EXHAUST ADMINISTRATIVE REMEDIES

      Respondents additionally argue that the court may not consider

Campoverde’s petition because he failed to exhaust his administrative remedies

before filing suit. (Doc. 19 at 32–34.) Because the court concluded above that it

lacks subject matter jurisdiction over Campoverde’s ability to pay argument, the

court considers Respondents’ exhaustion argument only as it pertains to

Campoverde’s claim that the government must bear the burden of proof during

§ 1226(a) bond hearings.

      A petitioner seeking a writ of habeas corpus ordinarily must exhaust

administrative remedies before seeking the writ in federal court. Moscato v. Fed.

Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996). Exhaustion is excused,

however, where a petition raises “constitutional or statutory claims” that the

administrative agency “can neither consider nor correct.” Milosevic v. Ridge, 301

F. Supp. 3d 337, 344 (M.D. Pa. 2003) (citing Sewak v. Immigration &

Naturalization Serv., 900 F.2d 667, 670 (3d Cir. 1990)). That is precisely the case

here: Campoverde’s petition argues that § 1226(a) and the Constitution require the

government to bear the burden of proof during a bond hearing. Such statutory and

constitutional questions cannot be decided by an immigration judge or the BIA,

and accordingly Campoverde was not required to exhaust his administrative

remedies before bringing this claim in federal court.


                                         28
                 CLAIR DOLL IS THE ONLY PROPER RESPONDENT

      Under 28 U.S.C. § 2243, a writ of habeas corpus must be directed to the

petitioner’s custodian. The warden of the prison where a petitioner is held is

considered the petitioner’s custodian for purposes of a habeas corpus action.

Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). Accordingly, Respondent Clair

Doll, the warden of York County Prison, is the only proper respondent to this

action. Respondents Simona Flores-Lund, Matthew Albence, Chad Wolf, and

William Barr are therefore dismissed from this action.

                                    DISCUSSION

      Having resolved all jurisdictional issues, the court turns now to the merits of

Campoverde’s claim that the government must bear the burden of proof during a

§ 1226(a) bond hearing. Although Campoverde raises both statutory and

constitutional arguments in support of this claim, the court finds that separate

analysis of the two is not necessary because both arguments are controlled by the

Third Circuit’s holding in Borbot, 906 F.3d at 279.

      In Borbot, the Third Circuit considered a habeas corpus claim brought by a

citizen of Russia who was detained pursuant to § 1226(a). Id. at 275. The

petitioner had already been granted a bond hearing under § 1226(a), but argued in

his petition that he was entitled to a second bond hearing “at which the government

would bear the burden of justifying his continued detention.” Id. In rejecting the


                                          29
petitioner’s claim, the Third Circuit acknowledged that § 1226(a) places the burden

of proof on a detainee in a bond hearing, but held that such an allocation of the

burden of proof does not violate the Constitution. Id. at 279.

      Like the petitioner in Borbot, Campoverde argues that both the INA and the

Constitution require the government to bear the burden of proof during § 1226(a)

bond hearings. Because an identical claim was directly addressed by the Third

Circuit in Borbot, that case controls the court’s analysis here. Id.; see also Jose

L.P. v. Whitaker, __ F. Supp. 3d __, 2019 WL 8138422, at *10 (D.N.J. Sept. 24,

2019) (finding that Borbot controlled court’s conclusion and required court to

reject argument that government was required to bear the burden of proof during a

§ 1226(a) bond hearing). Accordingly, Campoverde’s petition is denied to the

extent that it argues the government must bear the burden of proof during

§ 1226(a) bond hearings.

                                    CONCLUSION

      For the foregoing reasons, Campoverde’s petition for writ of habeas corpus

(Doc. 1) is denied. An appropriate order follows.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: March 13, 2020


                                          30
